               Case 3:21-cr-00159-JD Document 24 Filed 08/26/21 Page 1 of 3



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     CANDIS MITCHELL
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Candis_Mitchell@fd.org
 7

 8   Counsel for Defendant Davis
 9

10

11
                               IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14
       United States of America,                          Case No.: CR 21–159 JD
15
                      Plaintiff,                          [Proposed] Stipulated Order
16                                                        Continuing Hearing
              v.
17
       Jannene Davis,
18
                      Defendant.
19

20
            The above-entitled matter is currently scheduled for change of plea and sentencing
21
     hearing on September 13, 2021. Jannene Davis, the defendant, had initially planned on being
22
     out of town for her mother’s birthday on that date. The defense accordingly requests that the
23
     matter be continued until Monday, September 20, 2021, at 10:30 a.m..
24
            The government and probation have no objection to this proposed continuance.
25
            The parties further stipulate and agree that setting a consolidated appearance for change
26
     of plea and sentencing on September 20, 2021, will allow for the effective preparation of
27
     counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties stipulate and agree that the ends of
28


     STIP. ORD. CONTINUING HEARING
     DAVIS, CR 21–159 JD
               Case 3:21-cr-00159-JD Document 24 Filed 08/26/21 Page 2 of 3



 1   justice served by excluding the time through September 20, 2021 from computation under the

 2   Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18

 3           U.S.C. § 3161(h)(7)(A), (B)(iv).

 4
                IT IS SO STIPULATED.
 5

 6

 7                     August 23, 2021           STEPHANIE HINDS
 8                     Dated                     Acting United States Attorney
 9                                               Northern District of California
10
                                                          /S
11                                               EVAN M. MATEER
12                                               Special Assistant United States Attorney

13

14                     August 23, 2021           GEOFFREY HANSEN

15                     Dated                     Acting Federal Public Defender

16                                               Northern District of California

17
                                                          /S
18                                               CANDIS MITCHELL
                                                 Assistant Federal Public Defender
19

20

21

22   //

23   //

24   //

25   //

26   //

27   //

28   //

     STIP. ORD. CONTINUING HEARING
     DAVIS, CR 21–159 JD
                                                     2
                Case 3:21-cr-00159-JD Document 24 Filed 08/26/21 Page 3 of 3



 1                                              [Proposed] Order

 2           Therefore, for good cause shown the hearing currently scheduled on September 13, 2021,

 3   shall be vacated. The matter shall be continued until Monday, September 20, 2021, at 10:30

 4   a.m..

 5           The Court finds that the ends of justice served by granting this continuance outweigh the

 6   best interest of the public and defendant in a speedy trial, and accordingly excludes time under

 7   the Speedy Trial Act until the new date. The Court finds this exclusion necessary to permit for

 8   continuity of counsel and to allow for the effective preparation of defense counsel. 18 U.S.C. §

 9   3161(h)(7)(B)(iv).

10

11

12
      IT IS SO ORDERED.
13

14       August 26, 2021
          Dated                                 HON. JAMES DONATO
15
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     DAVIS, CR 21–159 JD
                                                      3
